ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_08_FR.txt. 176

OPINION DISSIDENTE DE M. HERCZEGH

À mon grand regret, je ne peux partager la position de la majorité des
membres de la Cour exprimée dans le présent arrêt, et je me trouve obligé
de rédiger une opinion dissidente pour faire connaître les faits et les
motifs qui expliquent les conclusions différentes auxquelles je suis par-
venu.

Le différend ayant opposé la Hongrie et la Tchécoslovaquie, puis
la Hongrie et la Slovaquie, a pour objet la construction d’un système
d’écluses sur le Danube (dénommé ci-après «projet G/N») destiné a
«mettre en valeur, de façon générale, les ressources naturelles de la sec-
tion Bratisiava-Budapest du Danube...» Selon le traité conclu à Buda-
pest le 16 septembre 1977,

«l'utilisation conjointe de la section hungaro-tchécoslovaque du
Danube ... contribuera de façon significative à favoriser l’intégration
socialiste des Etats membres du Conseil d'assistance économique
mutuelle. »

Le projet apparaissait par ailleurs comme devant avoir des impacts consi-
dérables sur l’environnement. La Cour, appelée par les parties à résoudre
le différend, était ainsi confrontée non seulement à l'application du droit
des traités, mais aussi aux problèmes que pose la protection de l’environ-
nement, et à des questions concernant la responsabilité internationale des
Etats.

Dans son avis consultatif donné à l’Assemblée générale le 8 juillet 1996
sur la question de la Licéité de la menace ou de l'emploi d'armes nu-
cléaires, la Cour s’est déclarée consciente de ce

«que l’environnement n’est pas une abstraction, mais bien l’espace
où vivent les êtres humains et dont dépendent la qualité de leur vie
et leur santé, y compris pour les générations à venir. L'obligation
générale qu'ont les Etats de veiller à ce que les activités exercées dans
les limites de leur juridiction ou sous leur contrôle respectent l’envi-
ronnement dans d’autres Etats ou dans des zones ne relevant
d’aucune juridiction nationale fait maintenant partie du corps de
règles du droit international de l’environnement.» (C.J. Recueil
1996, p. 241-242, par. 29.)

Le présent arrêt de la Cour cite ce passage et souligne toute l’impor-
tance que revêt le respect de l’environnement, mais ne tient ensuite pas
dûment compte de l’application de ce principe pour la construction et le
fonctionnement du projet G/N.

La Cour, dans la partie «déclaratoire» de son présent arrét, ne con-

173
177 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

sacre qu’une place trés modeste aux considérations écologiques. Certes la
Cour, comme organe judiciaire, n’était pas habilitée à trancher des ques-
tions scientifiques touchant à la biologie, à l’hydrologie, etc., ni celles,
d’ordre technique, qui se présentent dans le cadre du projet G/N; mais
elle pouvait — et même devait — se prononcer sur les conséquences juri-
diques de certains faits allégués par une Partie et admis ou non discutés
par l’autre, aux fins d'évaluer leur comportement respectif dans la pré-
sente espèce.

Avant de déterminer les faits pouvant ainsi se révéler pertinents, il me
faut présenter quelques observations préliminaires quant aux caractéris-
tiques du projet G/N. Ce projet constituait un plan audacieux, unique en
son genre et le premier conçu comme un système d’écluses pour l’exploi-
tation en régime de pointe des ressources hydro-électriques du Danube.
Les barrages construits sur les secteurs allemand et autrichien du Danube
ne fonctionnent en effet pas en régime de pointe; par ailleurs, les barrages
sur le Rhin fonctionnant selon ce mode d’exploitation se présentent
comme des ouvrages beaucoup plus modestes.

Ce mode d’exploitation comportait et comporte des risques qui
n'étaient pas totalement inconnus de ceux qui avaient en charge d’élabo-
rer les plans du projet G/N, mais ses concepteurs raisonnaient dans le
cadre de l’état des connaissances dans les années soixante et soixante-dix
— celles-ci étant considérées aujourd'hui, et à juste titre, comme
dépassées. Ils ont ainsi minimisé les risques, tout en ayant une apprécia-
tion perfectible des dommages qu'ils pourraient causer, et partant des
solutions qui pourraient être apportées. Un exemple parmi d’autres: le
fait que le plan contractuel conjoint n’ait prévu le déversement que de
cinquante mètres cubes par seconde d’eau dans l’ancien chenal du Danube
pendant les mois de mars à novembre montre clairement que les consi-
dérations écologiques les plus fondamentales ne s'étaient pas vu attribuer
le poids qu’elles méritaient. Le projet initial a fait l’objet de critiques non
seulement de la partie hongroise, mais aussi de dirigeants tchécoslo-
vaques. Le paragraphe 38 de l'arrêt cite ainsi les paroles du président
tchécoslovaque, M. Havel, selon lesquelles le projet G/N constituait un
«monument totalitaire, atteint de gigantisme et contraire à la nature»
(contre-mémoire de la Hongrie, vol. 3, annexe 88), ainsi que — partielle-
ment — celles du ministre tchécoslovaque de l’environnement,
M. Vavrousek, pour qui «le projet G/N constituait un vieux projet, de
caractère désuet» et qui ajoutait qu’«il n'y a aucun doute que, si nous
pouvions remonter le temps, nous n’aurions jamais approuvé le pro-
jet...», mais que s’il existait «de nombreuses raisons de changer, de modi-
fier le traité ... il n’[était] pas acceptable d’annuler le traité ... et de négo-
cier plus tard» (mémoire de ta Slovaquie, vol. IV, annexe 97, p. 248-249).

Compte tenu des déclarations des dirigeants tchécoslovaques, il est
quelque peu surprenant que la Cour ait adopté une approche selon
laquelle les risques écologiques énumérés par la Hongrie en 1989 étaient
déjà connus lors de la conclusion du traité, qu'ils demeuraient incertains,
et que les dispositions des articles 15, 19 et 20 concernaient la sauvegarde

174
178 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

de l’environnement naturel, la qualité des eaux, etc., alors qu’elle aurait
pu et dû s’occuper des problèmes que l’interprétation et l'application de
ces dispositions pouvaient soulever sur le terrain. Or, l’arrêt se borne à
mentionner les objectifs du projet et les avantages que celui-ci était pré-
sumé présenter.

Malheureusement, ce tableau est éloigné de la réalité. On ne voit guère
sinon pourquoi le ministre Vavrouëek aurait considéré le projet G/N
contenu dans le traité de 1977 comme «vieux», présentant un caractère
«désuet», et à «changer» ou à «modifier», etc. En outre, la question
décisive n’est pas de savoir s’il y avait dans le traité des dispositions pro-
tégeant l’environnement, mais si ces dispositions avaient été effectivement
appliquées ou non au cours de la construction du projet G/N.

Depuis les négociations qui ont mené à la conclusion du traité de 1977,
les connaissances écologiques se sont développées et enrichies de manière
considérable, alors que le droit international de l’environnement progres-
sait de son côté. Dans l'avis consultatif qu’elle a donné sur la question
des Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie {Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, la Cour a déclaré ce qui suit:

«De plus, tout instrument international doit être interprété et
appliqué dans le cadre de l’ensemble du système juridique en vigueur
au moment où l'interprétation a lieu. Dans le domaine auquel se rat-
tache la présente procédure, les cinquante dernières années ont
marqué … une évolution importante ... Dans ce domaine comme
dans les autres, le corpus juris gentium s'est beaucoup enrichi et,
pour pouvoir s'acquitter fidèlement de ses fonctions, la Cour ne peut
Pignorer.» (C.1.J. Recueil 1971, p. 31-32, par. 53.)

Ce qui était valable pour le système des mandats de la Société des
Nations est tout autant valable pour l'obligation de sauvegarder l’envi-
ronnement naturel, la seule différence étant qu’au lieu de cinquante
années il faudrait évoquer une période de vingt années dans la présente
espèce. Selon l’article 19 du traité de 1977:

«Les parties contractantes assureront, par les moyens spécifiés
dans le plan contractuel conjoint, le respect des obligations concer-
nant la protection de la nature découlant de la construction et du
fonctionnement du système d’écluses.»

Le texte original en langue hongroise contient, au lieu du mot «obli-
gations», le terme «exigences», mais cela n’affecte en rien sa portée
essentielle: la protection de la nature devait être assurée en fonction des
exigences du moment donné, c’est-à-dire, en 1989, selon les exigences de
1989, et non de celles qui pouvaient prévaloir avant 1977. De même, et
dans la mesure où l’on admettrait, comme la majorité des membres de la
Cour, que le traité est encore applicable comme tel, il en irait pareille-
ment en 1997, et c’est suivant les exigences d'aujourd'hui que devrait être

175
179 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

défini le contenu des obligations conventionnelles des Parties en matière
de protection de l’environnement.
La Cour, dans la partie «normative» de son arrêt, déclare:

«Grâce aux nouvelles perspectives qu'offre la science et à une
conscience croissante des risques que la poursuite de ces interventions
à un rythme inconsidéré et soutenu représenterait pour l'humanité
— qu'il s'agisse des générations actuelles ou futures —, de nouvelles
normes et exigences ont été mises au point, qui ont été énoncées dans
un grand nombre d'instruments au cours des deux dernières décen-
nies. Ces normes nouvelles doivent être prises en considération et ces
exigences nouvelles convenablement appréciées non seulement lorsque
les Etats envisagent de nouvelles activités, mais aussi lorsqu'ils pour-
suivent des activités qu'ils ont engagées dans le passé.» (Par. 140.)

IL est regrettable que la Cour n’ait pas suivi ce principe même dans le
raisonnement qui l’a conduite à sa réponse à la première question qui lui
était posée dans le compromis.

Avoir perçu les insuffisances d’un projet — pour ne pas évoquer le terme
d’«erreur» — et reconnaître être à l'origine desdites insuffisances sont
deux actes différents qu'une distance parfois très large peut séparer. L’argu-
ment principal de la partie tchécoslovaque en faveur du projet G/N, en
1991, était fondé sur le fait que celui-ci était presque achevé. Par l’accéléra-
tion des travaux prévue dans le protocole du 6 février 1989, certains diri-
geants hongrois ont voulu faire de même — prétendre qu’un point de non-
retour avait été atteint — pour faire face à une opposition et à une
résistance toujours grandissantes. Les changements politiques intervenus
au cours de la même année ne leur ont pas permis de réaliser ce dessein.

Le problème crucial posé par le projet G/N a été celui du mode d’exploi-
tation en régime de pointe, sur lequel le traité de 1977 ne contenait aucune
disposition. La Slovaquie a confirmé à maintes reprises qu'il n'y avait pas
d’accord entre les parties contractantes quant à l'exploitation en régime de
pointe du système d’écluses. Elle a soutenu que les règles opérationnelles
afférentes à une telle exploitation n'étaient toujours pas déterminées au
début de 1989, et que sans l'accord et la coopération des parties aucun plan
d’exploitation en régime de pointe ne pouvait être appliqué. «Une exploi-
tation en régime de pointe de la centrale de Gabtikovo … n'avait ja-
mais fait l'objet d’un accord entre les parties au traité» — dit-elle dans sa
réplique (vol. IE, p. 8-9) — et «la Tchécoslovaquie avait proposé de s’en-
gager à limiter ou exclure [ce mode d'exploitation] en octobre 1989 si des
études ultérieures le justifiaient» (les italiques sont de moi). Quelques lignes
plus bas, elle réaffirme que:

«avant 1989, il n’avait été convenu d'aucune méthode ni d'aucun mode
d'exploitation en régime de pointe ... II ne convient donc pas ici d’insis-
ter sur exploitation en régime de pointe, car cela revient à supposer un
régime d'exploitation dont il n’a pas été convenu et dont il n’était pas
certain qu’il soit adopté sous une forme quelconque.» ({bid., p. 9.)

176
180 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

C’est le plan contractuel conjoint qui évoque l’exploitation en régime
de pointe, montrant par là que le traité de 1977 et le plan contractuel
conjoint n’ont pas le même caractère juridique, car la Slovaquie n’aurait
pas nié sinon l'existence d’un accord quant au mode d’exploitation.

Il est vrai que le préambule du compromis parle du traité relatif à la
construction et au fonctionnement du système de barrage de Gabtikovo-
Nagymaros et des instruments y afférents (ci-après dénommé le traité)
mais, du fait que «des instruments y afférents» ont été associés au terme
«traité», on ne peut nullement conclure que tous ces instruments — et
parmi ceux-ci le plan contractuel conjoint — ont le même caractère et la
même valeur juridique que le traité lui-même.

De plus, le compromis ne définit point la notion d’«instruments y
afférents» et aucune liste de ces instruments n’a été annexée au compro-
mis ou aux autres documents présentés à la Cour par les Parties, pour la
simple raison qu’elles étaient en désaccord sur le contenu matériel de
cette expression. Les références des Parties aux «instruments y afférents»,
tant dans la procédure écrite que lors de la procédure orale, ont été
vagues, ambiguës et souvent contradictoires. Le dossier soumis à la Cour
ayant été insuffisant pour clarifier le contenu de cette expression, la Cour
aurait dû éviter d'employer ces termes dans son raisonnement et surtout
dans le dispositif. Elle n’a malheureusement pas procédé ainsi, ce qui a
nui à la nécessaire précision de son arrêt.

Pour revenir au problème posé par le mode d'exploitation du système
d’écluses, les déclarations citées plus haut émanant de la Partie slovaque
révèlent au demeurant que la Tchécoslovaquie avait elle-même certains
doutes et certaines réserves quant au mode d'exploitation en régime de
pointe. Toutefois la Slovaquie a insisté, au cours des audiences, sur le fait
que les Parties devaient régler le problème de la définition des «modalités
(et des limites) de la production d'électricité de pointe» (CR 97/15, p. 50,
Pellet), sans préciser pour autant la base conventionnelle d’une telle
revendication.

Il existait en tout cas une contradiction évidente entre un projet conçu
pour une exploitation en régime de pointe et l’absence d’un accord des
parties quant à ce mode d’exploitation. La Cour n’a pas essayé de ré-
soudre cette contradiction, mais n’a pu entièrement passer sous silence
les doutes qu’elle pouvait avoir quant à ce mode d’exploitation. Dans le
paragraphe 134 de l'arrêt, elle conclut que «les deux Parties ont, dans les
faits, écarté l'hypothèse d’une exploitation en régime de pointe» (les ita-
liques sont de moi). Dans le paragraphe 138, elle constate: la Tchécoslo-
vaquie «était disposée à envisager une limitation, voire l'abandon de l’ex-
ploitation en régime de pointe».

Entre 1977 et 1989 les experts hongrois sont devenus conscients des
dangers écologiques que pouvaient engendrer non seulement l’exploita-
tion du système d’écluses en régime de pointe, mais aussi la construction
de certains des ouvrages du système, conçus en vue d’un tel régime
d'exploitation: plus particulièrement le barrage de Nagymaros et, dans sa

177
181 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

conception initiale — caractérisée par une superficie immense de 60 kilo-
mètres carrés —, le réservoir de retenue de Dunakiliti, éléments tous deux
ni indispensables ni même utiles en cas d'exploitation de la centrale de
Gabtikovo au fil de Peau. La Slovaquie reconnaît que le barrage de
Nagymaros devait, «premièrement, compenser la fluctuation du niveau
des eaux qui résulterait du fonctionnement de pointe de Gabëikovo»
(mémoire de la Slovaquie, par. 2.51), que «l’une des fonctions du secteur
de Nagymaros était d'utiliser les eaux du Danube pour permettre une
production d'électricité en régime de pointe à Gabéikovo» (ibid.,
par. 7.13) ou, pour reprendre les termes utilisés par l’agent de la Slova-
quie au cours des audiences, que «la production d’électricité en régime de
pointe à Gabéikovo requérait l’existence de l’ouvrage de Nagymaros»
(CR 97/7, p. 15, Tomka).

On comprend donc mal pourquoi la Tchécoslovaquie a insisté de
manière rigoureuse sur le fait que la Hongrie devait poursuivre la construc-
tion du barrage de Nagymaros — alors que la raison d’étre principale de
celui-ci était de permettre l'exploitation de la centrale de Gabëikovo en
régime de pointe — si le mode d’exploitation, comme la Slovaquie le
concède expressément, n’avait jamais fait l’objet d’un accord entre les
Parties. I] n'existait dans ce cas aucun obstacle juridique à ce que le pro-
jet G/N soit modifié aux fins de adapter à un mode d’exploitation moins
dangereux. La Slovaquie a pour sa part souligné à maintes reprises que

«ce traité et les accords internationaux connexes étaient particulié-
rement souples ... des études n'ont cessé d’être menées sur les pro-
blèmes qui surgissaient en cours de construction, ce qui a conduit à
des modifications, notamment pour tenir compte de l’environnement
et de la qualité de l’eau» (CR 97/7, p. 14, Tomka).

Dans ce cas, le péril qui apparaissait en rapport avec la construction du
barrage de Nagymaros pour l’approvisionnement de Budapest en eau po-
table — point que je traiterai plus tard — constituait une raison suffisante
pour procéder à la modification du traité de 1977 et des accords internatio-
naux connexes, comme la Hongrie l’avait suggéré dans sa note verbale
datée du 3 novembre 1989 (mémoire de la Hongrie, vol. 4, annexe 29).

Avant de répondre à la question de savoir «si la République de Hon-
grie était en droit de suspendre puis d'abandonner, en 1989, les travaux
relatifs au projet de Nagymaros ainsi qu’à la partie du projet de Gab-
tikovo» dont elle était responsable, il faut préciser que cette question
couvre plusieurs actions du Gouvernement hongrois, qui doivent être
évaluées séparément. Ces actions sont les suivantes:

— en mai 1989, la suspension des travaux du barrage de Nagymaros,
— en juillet 1989, la suspension des travaux à Dunakiliti,
— en octobre 1989, l’abandon des travaux à Nagymaros.

En même temps, il faut noter le fait que la Hongrie a poursuivi et
même achevé, vers la fin de 1991, les travaux afférents au secteur d’aval

178
182 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

du canal de dérivation, en territoire tchécoslovaque, entre Gabëikovo et
Szap, pour lequel elle était responsable d’après l’article 5, paragraphe 5,
alinéa 5), point 4, du traité de 1977, et ce parce qu’elle ne considérait pas
cette partie du projet G/N comme dangereuse pour l’environnement. Ce
fait est symptomatique de son attitude envers le traité de 1977. L’alléga-
tion selon laquelle la Hongrie aurait répudié ou rejeté le traité de 1977
comme tel en 1989 ou en 1990 est donc sans fondement.

Pour justifier son comportement, la Hongrie a évoqué plusieurs motifs
et, parmi ceux-ci, l’état de nécessité, raison principale et décisive. L’état
de nécessité n’a pas pour effet l'extinction ou la suspension d’un traité,
mais elle constitue une circonstance exonératoire de la responsabilité
qu'un Etat encourt lorsqu'il commet un acte non conforme à ses obliga-
tions internationales.

Le paragraphe 1 de l’article 33 du projet de la Commission du droit
international (dénommée ci-après «CDI») sur la responsabilité interna-
tionale des Etats, considéré comme exprimant les règles du droit interna-
tional coutumier et cité par la Cour dans son arrêt, stipule ce qui suit:

«1. L'état de nécessité ne peut pas être invoqué par un Etat
comme une cause d'exclusion de l'illicéité d’un fait de cet Etat non
conforme à une de ses obligations internationales, à moins que

a) ce fait n’ait constitué le seul moyen de sauvegarder un intérêt
essentiel dudit Etat contre un péril grave et imminent; et que

b) ce fait n’ait pas gravement porté atteinte à un intérêt essentiel de
l'Etat à l'égard duquel l'obligation existait.»

L'état de nécessité est «la situation où se trouve un Etat» — dit le rap-
port de la CDI —

«n'ayant absolument pas d’autre moyen de sauvegarder un intérêt
essentiel menacé par un péril grave et imminent que celui d'adopter
un comportement non conforme à ce qui est requis de lui par une
obligation internationale envers un autre Etat» (Annuaire de la
Commission du droit international, 1980, vol. I], deuxième partie,
p. 33, par. 1).

Le «caractère volontaire du comportement, l’aspect intentionnel de sa
non-conformité avec obligation internationale» — dit le rapport —

«sont non seulement indéniables, mais en quelque sorte logiquement
inhérents à la justification que l’on avance; lorsqu’on invoque l’état
de nécessité, on est parfaitement conscient d’avoir choisi délibéré-
ment d’agir d’une manière non conforme à une obligation interna-
tionale» (ibid., p. 33, par. 3).

L'état de nécessité est une notion bien circonscrite en droit internatio-
nal général. Au cours des travaux de la CDI concernant la codification
du droit de la responsabilité des Etats, la très grande majorité de ses
membres a été d’avis «qu’il faut certainement exclure toute applicabilité

179
133 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

de la notion d'état de nécessité là où elle est effectivement dangereuse,
mais non pas là où elle est et reste utile...» «II faut éviter en effet, disait la
CDI, que l’exigence essentielle de l’observation du droit ne finisse par
aboutir à des situations que l’adage summum jus summa injuria caracté-
rise parfaitement» (Annuaire de la Commission du droit international,
1980, vol. IT, deuxième partie, p. 48, par. 31). C’est ainsi que la CDI,
exprimant une approche et une conviction presque générales, a souligné
qu'il devait s'agir d’un intérêt «essentiel» de l’état en question. Ce carac-
tère «essentiel» est naturellement fonction des conditions dans lesquelles
se trouve un Etat, ce qu'on ne peut définir préalablement de manière
abstraite. Le péril qui vise cet intérêt essentiel doit être extrêmement
grave et imminent, et il ne peut être écarté qu’à travers un recours à des
moyens contraires à une obligation internationale. En cas d’état de néces-
sité, ily a
«danger grave pour l’existence de l’Etat lui-même, pour sa survie
politique ou économique, pour le maintien de la possibilité de fonc-
tionnement de ses services essentiels, pour la conservation de sa paix
intérieure, pour la survie d’une partie de sa population, pour la
conservation écologique de son territoire ou d’une partie de son ter-
ritoire, etc.» (ibid., p. 34, par. 3).

L'invocation de l’état de nécessité n’est pas une manière de mettre fin de
façon licite à des obligations conventionnelles, c’est-à-dire de terminer un
traité international. Toutefois, la partie en question sera libérée des consé-
quences de la violation du droit international, car elle a agi dans un état de
nécessité. L’état de nécessité est une circonstance exonératoire de responsa-
bilité: en d’autres termes, il exonère l’auteur de l'acte illicite de ladite res-
ponsabilité. C’est à cause de cela que le problème n'est pas réglé — et ne
peut pas être réglé — par le droit des traités, mais qu'il a sa place dans le
cadre des dispositions du droit international sur la responsabilité des Etats.

La question est donc la suivante: les critères de l’état de nécessité se
trouvent-ils réunis en rapport avec la construction du barrage de Nagy-
maros? I] convient de relever dans cette perspective que c’est sur l’île de
Szentendre, en aval de Nagymaros, que se situent plus de cinq cents puits
filtrants sur berge qui satisfont les deux tiers environ des besoins de
Budapest en eau potable. L'eau de ces puits est propre à la consomma-
tion sans qu'aucune procédure de purification ne soit nécessaire. L'appro-
visionnement en eau potable de la capitale hongroise — qui compte
2 millions d'habitants (soit un cinquième de toute la population du
pays) —, qualitativement et quantitavivement, constitue certainement un
intérét essentiel pour la Hongrie. Celle-ci devait protéger les bras du
Danube, de part et d’autre de l’île, contre toute érosion mettant en dan-
ger la production d’eau potable de ces puits.

Le dragage du lit du Danube dans les deux bras autour de lîle de Szen-
tendre — prescrit par l’article 1, paragraphe 3, alinéa c), du traité de
1977 — avait déjà causé des dommages graves. Après les cris d’alarme du
service des eaux de la capitale hongroise, ces travaux ont été non seule-

180
184 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

ment suspendus, mais abandonnés en 1980, conduisant par la suite à une
amélioration naturelle de l’état du lit du fleuve. Dans la mesure où la
construction du barrage de Nagymaros aurait eu les mêmes effets né-
fastes, en aval, que ceux dus au dragage — et notamment l'érosion du lit
du fleuve —, ladite construction constituait un péril grave.

En parlant de «péril grave», on vise l’existence d’une forte probabilité
que des effets néfastes, des dommages de grande envergure, se produi-
ront. Il est vrai que les dommages en rapport avec Nagymaros ne
devaient pas advenir d’un jour à l’autre, mais après un certain temps.
L'arrêt cite le commentaire de la CDI selon lequel le péril «extrêmement
grave et imminent» doit s'être «trouvé peser au moment même sur
l'intérêt menacé.» Cela n'exclut pas, ajoute la Cour,

«qu'un «péril» qui s’inscrirait dans le long terme puisse être tenu
pour «imminent» dès lors qu'il serait établi, au moment considéré,
que la réalisation de ce péril, pour lointaine qu’elle soit, n’en serait
pas moins certaine et inévitable» (par. 54).

Malheureusement la Cour n’a pas tiré la conclusion évidente de cette
définition en ce qui concerne la construction du barrage de Nagymaros. II
n'était point douteux que l'érosion du lit du Danube en aval de Nagymaros
serait la conséquence certaine et inévitable du barrage. Il ne s'agissait pas là
d’«incertitudes», comme on pouvait le prétendre à propos d’autres consé-
quences écologiques du projet G/N, mais de certitudes quant aux effets pré-
visibles de la construction du barrage. Si la Cour ne voulait pas à cet égard
se fonder uniquement sur les thèses de la Hongrie, elle aurait pu tirer profit
des données fournies par la Slovaquie. Selon cette dernière, en effet,

«la construction d'ouvrages hydrauliques et de centrales hydro-élec-
triques en amont en Allemagne et en Autriche a eu pour effet de
réduire de façon spectaculaire les volumes de sédiments charriés vers
le tronçon hungaro-slovaque ... Quand les quantités de sédiments
enlevées par le dragage et par l’érosion ont commencé à dépasser la
masse annuelle des sédiments venant de l’amont, le lit du Danube
s’est mis à se détériorer dans la région entre la porte de Dévin et
Szap et a déclenché le phénomène d’érosion causé par l’action d’«af-
fouillement» des eaux.» (Mémoire de la Slovaquie, par. 1.42.)

Le mémoire de la Slovaquie cite le rapport du 2 novembre 1993 du
groupe de travail des experts des Communautés européennes, selon lequel:

«Le niveau du chenal principal a baissé de manière significative en
raison de l'érosion causée par une combinaison de plusieurs facteurs
d’origine humaine:

— la construction de barrages en Autriche au cours des dernières
décennies qui a provoqué un déficit en sédiments (en particulier
en ce qui concerne la charge de fond)...» (ibid., par. 1.57).

Le barrage de Nagymaros ne pouvait avoir que les mêmes effets, en
aval, sur le lit du Danube, que les barrages construits en Autriche avaient

181
185 PROJET GABC{KOVO-NAGYMAROS (OP. DISS. HERCZEGH)

eu pour le secteur de la capitale slovaque: l’érosion du lit du fleuve. Du
fait d'une telle érosion, la production d’eau potable des puits filtrants sur
berge de l’île de Szentendre ne pouvait que diminuer, et la qualité se dété-
riorer. Certus an incertus quando. Il était impossible de prédire exacte-
ment que cette diminution s’élèverait à tel ou tel pourcentage de l'ancienne
production de ces puits, et ce sur cinq ans ou dix ans, mais il était certain
que cette diminution de la quantité d’eau et cette détérioration de sa qua-
lité se produiraient dans un futur relativement proche.

L’imminence du péril en question dépendait de la construction du bar-
rage de Nagymaros: sans le barrage, nul péril grave, ni imminent ni à
long terme; une fois le barrage achevé, ce n’est pas d’un péril dont il
aurait fallu parler, mais bien de dommages graves et permanents se pro-
duisant aussi longtemps que le barrage existe — barrage construit par
l'Etat même dont la population et le territoire auraient été les victimes.
Prétendre que la suspension des travaux du barrage de Nagymaros n'était
pas justifiée par l’état de nécessité, le péril n'étant pas imminent, c’est
signifier en réalité que la Hongrie aurait dû achever le barrage et attendre
que les puits filtrants sur berge de l’île de Szentendre s’épuisent à cause de
l'érosion du lit du fleuve et que l’approvisionnement en eau potable de la
capitale hongroise soit remise en cause de manière cruciale. La Cour, en
jugeant l’affaire, aurait dû tenir compte des dommages qui se seraient
produits si la Partie en question n'avait pas pris les mesures nécessaires
pour les écarter. Les Etats sont sous le coup d’une obligation de préven-
tion, et pas seulement de réparation.

La Slovaquie n’a pas nié que l'efficacité des puits en question baisse-
rait, mais elle a prétendu qu'ils ne seraient pas entièrement perdus et a
suggéré des mesures visant à faire face à une telle situation, mais sans
tenir compte du coût de telles mesures (voir la réponse de la Slovaquie, en
date du 7 mai 1997, à la question posée par le Vice-Président (CR 97/15,
p. 64). Certes, il aurait été possible de purifier les eaux de surface et de
les rendre propres à la consommation humaine; toutefois, cela aurait
coûté des sommes énormes, compte tenu des besoins d’une ville de deux
millions d’âmes. L’autre solution proposée, à savoir le déversement de
grandes quantités de gravier dans le lit du fleuve, paraissait peu réaliste:
les deux bras du Danube autour de l’île de Szentendre, pris ensemble, ont
une largeur de 1000 mètres et une longueur de 70 kilomètres. Quelle
quantité de gravier aurait-elle dès lors été nécessaire pour contrecarrer
l'érosion du lit du fleuve causée par le barrage de Nagymaros? La troi-
sième solution évoquée, la construction d’un second barrage en aval de
Budapest, n’aurait pas été moins coûteuse, et la nécessité d’un troisième
barrage, à Paks ou à Mohacs, se serait présentée à terme, sans même par-
ler des conséquences qu’une telle série de barrages aurait pu engendrer
sur le secteur yougoslave du Danube. En théorie, les trois solutions
étaient possibles — l’argument de l’impossibilité ne tient pas — mais
Papplication de ces mesures aurait transformé radicalement la portée des
obligations de la Hongrie restant à exécuter en vertu du traité. Une telle

182
186 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

situation dénote un changement fondamental de circonstances pouvant
être invoqué comme motif pour mettre fin au traité, comme le prescrit
l’article 62, paragraphe 1, alinéa 5), de la convention de Vienne de 1969
sur le droit des traités. La Cour s’est exprimée comme suit dans son arrét
du 2 février 1973 en l’affaire de la Compétence en matière de pécheries
{Royaume-Uni c. Islande ) :

«Le droit international admet que, si un changement fondamental
des circonstances qui ont incité les parties à accepter un traité trans-
forme radicalement la portée des obligations imposées par celui-ci, la
partie lésée de ce fait peut, à certaines conditions, en prendre argu-
ment pour invoquer la caducité ou la suspension du traité.» (C.1.J.
Recueil 1973, p. 18, par. 36.)

Au lieu de prendre en considération la conséquence des changements
ainsi intervenus sur la portée des obligations restant à exécuter par la
Hongrie, la Cour, dans son présent arrêt, se limite à noter que «l’épura-
tion des eaux du fleuve, comme les autres mesures envisagées auraient à
l'évidence constitué une technique plus coûteuse» (par. 55). Les coûts du
déversement de gravier dans le fleuve ainsi que ceux de la construction
d’un second barrage n’ont pas été pris sérieusement en considération non
plus que la transformation radicale de la portée des obligations assumées.

En matière de changement fondamental de circonstances, on doit
considérer que celui qui peut faire le plus peut faire le moins. La Hongrie
n’a invoqué ni la caducité ni la suspension du traité comme telles, mais
elle a suspendu l'exécution d’une de ses obligations — la construction du
barrage de Nagymaros — en se référant à l'état de nécessité, cause
exclusion de l’illicéité résultant de la non-application d’une disposition
conventionnelle. H s’agissait en l’occurrence de sauvegarder un intérêt
essentiel contre un péril grave et imminent — c’est-à-dire certain et inévi-
table. L’application d’autres mesures destinées à contrecarrer ce péril
grave aurait transformé radicalement la portée des obligations de la Hon-
grie à exécuter en vertu du traité.

Puisque la Cour n'a pas pris position sur la question de savoir si la
suspension et l’abandon de la construction de Nagymaros ont porté
atteinte à un intérêt essentiel de l’autre Partie, je me bornerai simplement
à observer que la centrale de Gabéikovo fonctionne à l'heure actuelle
normalement, au fil de l’eau, sans barrage à Nagymaros, où le Danube
coule naturellement dans son lit. Les bateaux empruntent le canal de
dérivation, la navigation n’a donc point souffert, et il n’y a aucun danger
d'inondation que l'état actuel des ouvrages aurait engendré. En consé-
quence, la suspension puis l'abandon des travaux de construction n’ont
pas porté atteinte à un intérêt essentiel de l’autre partie contractante.

Toutefois, la Cour déclare ce qui suit:

«même s’il avait été établi qu'il existait en 1989 un état de nécessité
lié à Pexécution du traité de 1977, la Hongrie n'aurait pas été admise
à s'en prévaloir pour justifier le manquement à ses obligations

183
187 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

conventionnelles, car elle aurait contribué, par action ou omission, à
sa survenance» (par. 57).

C'est là une conclusion surprenante, qui laisse à penser que la Hongrie
aurait dû achever la construction du barrage de Nagymaros, ce qui aurait
contribué en réalité à aggraver l’état de nécessité déjà existant du fait du
commencement des travaux, et cela en infligeant des dommages irrépa-
rables à l’approvisionnement en eau potable de sa capitale. Dans ce cas,
elle n’aurait pu que s’en prendre à elle-même, car elle seule aurait été la
cause de la situation catastrophique qui en aurait résulté.

La suspension des travaux à Dunakiliti se place dans un contexte un peu
différent. La suspension des travaux à Dunakiliti avait pour but de sauve-
garder un intérêt essentiel de la Hongrie, à savoir principalement la pro-
tection de l’aquifère située sous le Szigetkôz et la région environnante. Le
risque de dommages à l’aquifère trouvait sa source dans la taille du réser-
voir de retenue de Dunakiliti (surdimensionné en cas d’exploitation de
Gabéikovo au fil de l’eau) et dans l’effet polluant de ses eaux stagnantes. Le
rapport national de la République tchèque et slovaque à la conférence de
Rio indiquait que Gabëikovo constituait une menace pour l’environnement:

«Les réservoirs de Nové Mlyny dans la République tchèque et
l'ouvrage de Gabéikovo sur le Danube dans la République slovaque
constituent des exemples de perturbations écologiques de resssources
en eau et de systèmes ruraux uniques causées par la construction de
vastes ouvrages hydrauliques. Dans le premier cas, la forêt naturelle
avec sa faune et sa flore sans égales a été gravement endommagée et,
dans le second, le volume considérable et exceptionnel des eaux sou-
terraines est menacé et les systèmes de forêts naturelles et d’affluents
ont été radicalement altérés.» (P. 92.) (Voir dossier de documents
afférent au second tour de plaidoiries de la Hongrie, 10-11 avril
1997, annexe III-5.) {Traduction du Greffe. ]

La suspension des travaux à Dunakiliti a certainement porté atteinte
aux intérêts de la Tchécoslovaquie consistant en la mise en fonction de la
centrale de Gabëikovo, pratiquement achevée; il fallait protéger les digues
déjà construites, et un apport d'eau du Danube était indispensable pour
faire fonctionner la centrale, même au fil de l’eau. Il y avait donc confit
d'intérêts entre les deux Etats. La Tchécoslovaquie pouvait s'appuyer
sur les dispositions du traité que les deux Parties considéraient comme va-
lables, tandis que la Hongrie se référait à des dommages écologiques
qui se présenteraient, en ce qui concerne Dunakiliti — contrairement à
Nagymaros —, dans un futur plutôt lointain. Toutefois, les intérêts de la
Tchécoslovaquie étaient d’ordre financier, théoriquement faciles à indem-
niser, tandis que ceux de la Hongrie concernaient la sauvegarde de son
équilibre écologique et la lutte difficile et incertaine contre des dommages
à son environnement. /n dubio pro natura.

Le projet G/N a eu d’autres conséquences sur le plan environnemental,
dont les détails ont été abondamment discutés par les Parties, qui les ont

184
188 PROJET GABCIKOVO-NAGYMAROS (OP. DISS, HERCZEGH)

présentés d’une manière diamétralement opposée. Cette présentation
détaillée et contradictoire n’a pas facilité la tâche de la Cour et a rendu
plus difficile la détermination des faits que l’une et l’autre des Parties
n'ont pas nié ou mis en doute.

La Cour a indiqué que l’état de nécessité, en tant que cause d’exclusion
de Villicéité d'un fait non conforme à une obligation internationale, ne
saurait être admis qu'à titre exceptionnel et, en se référant au rapport
pertinent de la CDI, a ajouté que

«l'état de nécessité ne peut être invoqué qu’à certaines conditions,
strictement définies, qui doivent être cumulativement réunies; et
l'Etat concerné ne saurait être seul juge de la réunion de ces condi-
tions» (par. 51).

Je partage entièrement cette approche, mais je suis incapable d’accep-
ter les conclusions tirées en l’espéce par la Cour. Celle-ci a en effet conclu
qu’en ce qui concerne tant Nagymaros que Gabëikovo

«les périls invoqués par la Hongrie, sans préjudice de leur gravité
éventuelle, n’étaient en 1989 ni suffisamment établis, ni «immi-
nents»; et que, pour y faire face, la Hongrie disposait à l'époque
d’autres moyens que la suspension et abandon des travaux dont elle
avait la charge» (par. 57).

Il en va tout autrement. Pour la Hongrie, il s’agissait de sauvegarder
un intérét essentiel contre un péril grave et imminent, c’est-a-dire certain
et inévitable, et tous les moyens pour contrecarrer ce péril auraient trans-
formé de manière radicale la portée des obligations à exécuter en vertu du
traité. En suspendant et en abandonnant les travaux à Nagymaros, la
Hongrie n’a pas porté atteinte à un intérêt essentiel de la Tchécoslova-
quie, et c’est précisément en construisant le barrage de Nagymaros qu'elle
aurait contribué à un état de nécessité sans égal, à une situation catastro-
phique pour sa capitale. L’existence du péril allégué par la Hongrie a été
reconnue — au moins partiellement — par l’autre Partie, et la Hongrie
n’a donc pas agi d’une manière arbitraire.

La première question posée dans le compromis était celle de savoir si la
République hongroise était en droit de suspendre certains travaux dont
elle était responsable en vertu du traité de 1977. La convention de Vienne
sur le droit des traités ne connaît pas l’état de nécessité. Toutefois le droit
international — et spécialement le droit de la responsabilité — le connaît.
L'état de nécessité existe non seulement en théorie, mais aussi dans la réa-
lité. En l’espèce, même les critères les plus rigoureux et pris de manière
cumulative prouvent, en rapport avec la construction du barrage de
Nagymaros, que la Hongrie pouvait se prévaloir d’une telle cause d’exclu-
sion de sa responsabilité pour n’avoir pas accompli une de ses obligations
en vertu du traité de 1977. Elle était donc en droit de suspendre puis
d’abandonner les travaux à Nagymaros. En ce qui concerne la suspension
des travaux à Dunakiliti, l'existence d’un état de nécessité est discutable,

185
189 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

mais les préoccupations de la Hongrie concernant les risques écologiques
engendrés par le réservoir — reconnus partiellement par la Tchécoslova-
quie elle-même — n'étaient pas à prendre à la légère, et devaient encore
moins être réfutées catégoriquement. Cette dernière mesure de suspension
avait un caractère indiscutablement provisoire (les installations à Duna-
kiliti ont été maintenues en bon état par la Hongrie jusqu’à nos jours). Si
les circonstances prévalant sur ce site n’exonèrent pas complètement la
Hongrie de sa responsabilité, elles constituent toutefois des circonstances
atténuantes, que la Cour aurait dû prendre en considération.

La Cour, tout en refusant d'admettre que la Hongrie était en droit de
suspendre puis d'abandonner, en 1989, les travaux du projet G/N relatifs
à Nagymaros, reconnaît — bien qu'indirectement — le bien-fondé de la
position hongroise, quand elle arrive à affirmer, dans la partie «norma-
tive» de son arrêt, que le barrage de Nagymaros ne doit pas être construit:
«il n’y a plus aucune raison de le construire puisque les deux Parties ont,
dans les faits, écarté l'hypothèse d’une exploitation en régime de pointe»
(par. 134); «la construction du barrage de Nagymaros serait devenue
inutile» (par. 138). Or, force est de constater que les considérations éco-
logiques militant aujourd’hui contre ce barrage sont les mêmes que celles
qui existaient en 1989. Et si l’on a finalement conclu que le barrage ne
devait pas être construit en 1997, c’est en réalité parce qu'il ne devait pas
Pétre non plus en 1989.

Le différend qui oppose les deux Parties résulte en grande partie de
leur situation géographique. Harmoniser les intérêts des pays d’amont et
d’aval est le problème crucial du droit des cours d’eau internationaux. Au
cours des travaux de l'Organisation des Nations Unies consacrés au pro-
jet de convention sur le droit relatif aux utilisations des cours d’eau inter-
nationaux a des fins autres que la navigation, les pays d’amont se sont
plaints de ce que les dispositions du projet limitaient leur droit d'utiliser
et de développer les ressources de ces cours d’eau, tandis que les pays
d’aval ont critiqué lesdites dispositions en soutenant qu’elles ne pro-
tégeaient pas de manière suffisante leurs intérêts et permettaient même
que leur soient infligés des dommages significatifs. En ce qui concerne le
cours du Danube, la Slovaquie est un pays d’amont, et la Hongrie un
pays d’aval. La Cour, dans son présent arrêt, aurait dû maintenir l’équi-
libre, certes difficile à réaliser, entre les intérêts des pays d’amont et
d’aval, et assurer qu’un développement harmonieux de la mise en valeur
des ressources naturelles soit soigneusement organisé, afin que les dom-
mages à long terme ne surpassent pas les avantages immédiats. Malheu-
reusement, dans la présente espèce, elle n’a pas réussi à le faire.

Il m’a paru nécessaire d’insister sur cette question car la position à
adopter, en particulier, sur le point de savoir si la Hongrie était en droit
de suspendre puis d'abandonner les travaux à Nagymaros, et de sus-
pendre ceux de Dunakiliti, détermine dans une large mesure les réponses,
ou à tout le moins le raisonnement, pour les questions qui suivent.

BA
* *

186
190 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

J arrive maintenant à la deuxième question posée dans le compromis, à
savoir «si la République tchèque et slovaque était en droit de recourir,
en novembre 1991, à la «solution provisoire» et de mettre en service, à
partir d'octobre 1992, ce système... »

Puisque la Slovaquie a constamment soutenu que le traité de 1977 avait
un caractère extrêmement souple et par essence évolutif, les parties contrac-
tantes avaient le droit de proposer son adaptation aux exigences de la sau-
vegarde de l'environnement naturel — compte tenu des connaissances
nouvelles et de l'expérience acquise — et même sa modification, afin que le
traité corresponde auxdites exigences. L’abandon de la construction du
barrage de Nagymaros, dont la fonction principale aurait été de permettre
l’utilisation de la centrale de Gabëikovo en régime de pointe (utilisation à
propos de laquelle il n’y avait eu aucun accord préalable entre les parties),
n’a pas remis en cause la réalisation de l’objet et du but du traité.

M. Vavrouëek, ministre tchécoslovaque de l’environnement, a déclaré
devant le Parlement hongrois, en septembre 1991:

«Je pense qu’il n'y a qu’une seule voie praticable, une voie tradi-
tionnelle, qui est utilisée non seulement dans le cas de traités inter-
nationaux, mais aussi lorsque des actes nouveaux sont adoptés. Elle
passe simplement par la préparation d’un nouveau traité et par
l'incorporation dans son dernier paragraphe de dispositions pré-
voyant la suppression des parties obsolètes du traité de 1977.»
(Mémoire de la Slovaquie, vol. IV, annexe 97, p. 249.)

I] se serait agi en d’autres termes de conclure un traité prenant la place
de l’ancien, en en modifiant ou abrogeant les dispositions périmées.

Entre la visite de M. Vavrouëek à Budapest et le recours à la «solution
provisoire» en novembre 1991, deux mois seulement se sont écoulés. Un
laps de temps extrêmement bref, lorsque l’on considère que la prépara-
tion du traité de 1977 a exigé deux décennies.

Le rapport du rapporteur spécial sur le droit relatif aux utilisations des
cours d’eau internationaux à des fins autres que la navigation a souligné
l'importance de l'obligation des parties de négocier en citant l’arrêt rendu
par la Cour en l'affaire du Plateau continental de la mer du Nord. Une
telle obligation découle de la nature même des droits respectifs des
parties. Elle

«ne constitue qu’une application particulière d’un principe, qui est à
la base de toutes relations internationales et qui est d’ailleurs recon-
nue dans l’article 33 de la Charte des Nations Unies...» (C.1.J.
Recueil 1969, p. 47, par. 86).

De tout cela, le rapporteur conclut que:

«il y a un principe général de droit international qui veut que les
Etats règlent par voie de négociation les questions relatives aux res-
sources internationales en eau douce ... [et ils ont] l'obligation de
négocier la répartition des eaux d’une voie d’eau internationale»

187
191 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

(Annuaire de la Commission du droit international, 1980, vol. I,
deuxième partie, p. 113-114, par. 31 et 34).

Les articles du projet de convention sur l’utilisation des cours d’eau
internationaux à des fins autres que la navigation, adoptés tout récem-
ment par l’Assemblée générale des Nations Unies, s’inspirent de principes
identiques.

La Cour, dans son arrêt (par. 141), réaffirme ce qu’elle a dit dans les
affaires du Plateau continental de la mer du Nord:

«les parties ont l’obligation de se comporter de telle manière que la
négociation ait un sens, ce qui n’est pas le cas lorsque l’une d’elles
insiste sur sa propre position sans envisager aucune modification»
(C.\LJ. Recueil 1969, p. 47, par. 85).

H est difficile d’admettre que pendant les deux mois en question les parties
contractantes du traité de 1977 ont épuisé toutes les possibilités de parvenir
a un accord en ce qui concerne la modification mutuellement acceptable de
celui-ci. Toutefois le Gouvernement tchécoslovaque a décidé de changer de
manière unilatérale l’état des choses conventionnellement établi et de violer
ouvertement le traité. Sous le couvert d’une mesure «provisoire», il a entre-
pris des travaux concernant une construction ayant un caractère permanent
et non autorisés par le traité, dont l’objet et le but ont été rendus de ce fait
impossibles à atteindre. Au lieu de négocier pour arriver à un accord, il a
opté pour une politique de «faits accomplis», recourant à des mesures
unilatérales quand les négociations étaient encore en cours. Les possibi-
lités d’une solution agréée entre les Parties existaient pourtant encore.

Les Parties sont en désaccord sur le fait de savoir quand et comment la
décision a été prise. Le premier ministre tchécoslovaque, M. Adamec,
a évoqué le 31 août 1989 la possibilité de «mesures unilatérales» pour
assurer l’exploitation du barrage de Gabtikovo. Dans sa démarche du
30 octobre 1989, la Tchécoslovaquie a indiqué que:

«Au cas où la République hongroise manquerait à ses obliga-
tions ... la partie tchécoslovaque serait contrainte de mettre en œuvre
une solution technique provisoire ... consistant à détourner, pour les
ouvrages de Gabtikovo, les volumes d’eau du Danube convenus
dans le traité initial...»

Dans un ouvrage d’Egil Lejon dont des exemplaires ont été mis à la
disposition des membres de la Cour lors de l’étape slovaque de la visite
sur les lieux, il est précisé ce qui suit:

«Le 17 janvier 1991: sur la base de ce rapport, le Gouvernement
slovaque décide de commencer les préparatifs de la mise en œuvre de
la solution temporaire, à savoir de la «variante C», qui n’est pas tri-
butaire de la coopération hongroise, sans toutefois exclure la possi-
bilité de revenir aux conditions prévues par le traité dans l'avenir.»
(Gabëikovo-Nagymaros, Old and New Sins (1994), éd. angl. 1996,
p. 86.) / Traduction du Greffe. ]

188
192 PROJET GABCIKOVO-NAGYMAROS (OP. DISS, HERCZEGH)

Des journaux de Bratislava ont par ailleurs informé leurs lecteurs que
les travaux avaient effectivement débuté le 2 avril 1991.

Ces diverses dates n'apparaissent pertinentes que dans le cas où il doit
être décidé si les deux parties ont négocié de bonne foi. Or, la Cour n'était
pas appelée à se prononcer sur la responsabilité des Parties quant à
l'échec des négociations. Il ne se révèle au demeurant pas nécessaire de
procéder à l’examen des différentes dates marquant le recours à la «solu-
tion provisoire» — c’est-à-dire à la variante C — dans la mesure où est à
retenir celle qui figure dans le compromis.

La variante C se distingue à plusieurs égards du projet initial inclus
dans le traité de 1977. Sa phase I comporte neuf éléments étrangers au
projet de 1977, et sa phase II en comporte trois. Au lieu du barrage de
Dunakiliti et ses installations, un autre barrage avec d’autres installations
complémentaires a été construit, 10 kilométres en amont, en territoire
tchécoslovaque, rendant possible le détournement des eaux du Danube
dans le canal de dérivation menant à Gabtikovo. Le réservoir de retenue
de Cunovo a une superficie de trente pour cent inférieure à celle prévue
dans le cadre du projet original de Dunakiliti, ce qui a certainement
diminué les risques de dommages que l’eau polluée retenue par ses digues
pouvait causer aux eaux souterraines. Toutefois, en même temps, la
variante C a permis de détourner le Danube de son ancien lit, sur un sec-
teur de 40 kilomètres au lieu des 30 prévus dans le projet original, ce qui
n’a pas été sans avoir un impact significatif pour l’environnement de la
région du Szigetküz.

Ce n'est cependant pas l'éventail des installations nouvelles qui met la
variante C en porte a faux avec le projet initial et la rend contraire au
traité de 1977 et au droit international général, mais le fait que sa construc-
tion est le résultat d’actes entrepris unilatéralement par la Tchécoslova-
quie, sans l’accord du partenaire directement intéressé, la Hongrie. La
variante C a été construite malgré les protestations réitérées de la Hon-
grie et malgré le fait que son fonctionnement allait avoir des consé-
quences directes et significatives sur le territoire de celle-ci.

La Slovaquie prétend que la Hongrie a acquiescé au plan original de
détournement du Danube, et qu'elle n’avait donc pas le droit de protester
contre le détournement effectué au titre de la variante C. Il est vrai que,
selon le traité de 1977 et le plan contractuel conjoint lié à celui-ci, les
parties devaient construire le réservoir de Dunakiliti et détourner les eaux
du Danube dans le canal de dérivation menant à Gabtikovo, et de là à
Szap. Toutefois, cette partie du projet original ne privait pas la Hongrie
du contrôle sur ses eaux frontières et n’exposait pas l'écologie d’une de
ses régions aux effets de l’activité incontrôlable de son voisin. Dans le
cadre du projet original, la Hongrie était en mesure de défendre directe-
ment ses propres intérêts, et la variante C l’a privée de cette possibilité.
La Hongrie ne disposait plus des moyens que le paragraphe 1 de l’ar-
ticle 14 du traité de 1977 lui offrait quant à l’aptitude à procéder à des
prélèvements des eaux du Danube dépassant les quantités spécifiées, aux
fins de sauvegarder ses intérêts essentiels quant à l’environnement du Szi-

189
193 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

getkôz. Seule la Slovaquie est en mesure de prélever à sa convenance des
quantités d’eaux du Danube. L'ancien projet, avec tous ses inconvénients
et ses défauts, était une entreprise commune sous le contrôle commun des
deux parties. La variante C n'avait et n’a plus rien de commun aux deux
parties, du fait du contrôle exclusif de la Tchécoslovaquie — désormais la
Slovaquie —, et n'a jamais reçu aucune approbation de la part de la
Hongrie.

Selon la maxime bien connue sic utere tuo ut alienum non laedas, nul
ne peut utiliser son bien d’une manière qui inflige des dommages signifi-
catifs à l’autre. Qui plus est, en l'occurrence, la Tchécoslovaquie n’a pas
utilisé — et la Slovaquie aujourd’hui n'utilise pas — de manière illégale
ce qui lui appartenait, mais elle s’est appropriée — et c’est un des élé-
ments décisifs du différend — un bien qui ne lui appartenait point: la
presque totalité des eaux du Danube. Il ressort de l’article 3 de la conven-
tion sur les eaux frontières conclu en 1976 que les Parties au présent dif-
férend «auront chacune droit à la moitié du volume d’écoulement naturel
des eaux frontières, non augmenté par une intervention technique, sauf si
elles en conviennent autrement». Les Parties n’en sont pas convenues
autrement, car il n’y a aucun accord entre elles au sujet de la variante C.
La variante C constitue donc une violation grave du traité de 1977 —
ainsi que de celui de 1976 sur les eaux frontières.

La Cour a rejeté dans son arrêt la doctrine de l’«application par
approximation» sur laquelle la Slovaquie a basé son argumentation pour
justifier la construction de la variante C. Je partage la conclusion et
Pargumentation de la Cour sur ce point: «En dépit d’une certaine res-
semblance physique extérieure avec le projet initial, la variante C en dif-
fère donc nettement quant à ses caractéristiques juridiques.» (Par. 77.)

Ainsi, je ne m’étendrai pas plus avant sur ce sujet. Je suis en outre
d’accord avec ce qu’a dit la Cour dans son arrêt quant à la justification de
la variante C comme contre-mesure:

«une condition importante est que les effets d’une contre-mesure
doivent être proportionnés aux dommages subis compte tenu des
droits en cause.

La Cour considère que la Tchécoslovaquie, en prenant unilatéra-
lement le contrôle d’une ressource partagée, et en privant ainsi la
Hongrie de son droit à une part équitable et raisonnable des res-
sources naturelles du Danube — avec les effets continus que le dé-
tournement de ses eaux déploie sur l'écologie de la région riveraine
du Szigetkôz — n’a pas respecté la proportionnalité exigée par le
droit international.

le détournement du Danube effectué par la Tchécoslovaquie n’était
pas une contre-mesure licite, faute d’être proportionnée» (par. 85,
87).

190
194 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

Cette constatation rend toutefois nécessaires certaines conclusions sup-
plémentaires. Il ne s’agit pas simplement des «illicéités croisées» des deux
Parties au différend. La Cour n’a pas pris le soin de faire la distinction
entre les «illicéités», et elle a déclaré notamment «que tant la Hongrie
que la Tchécoslovaquie avaient manqué à leurs obligations découlant du
traité de 1977». Elle a évoqué l'existence de «comportements illicites réci-
proques», de «manquements réciproques» (par. | 14) comme conséquence
de ce «qu’aucune des Parties n’a pleinement exécuté le traité depuis des
années» (par. 133). Il aurait pourtant fallu faire l'évaluation de la gravité
du comportement illicite attribué aux deux Parties pour en tirer les consé-
quences nécessaires.

La Hongrie, par l'abandon de la construction du barrage de Nagyma-
ros, a exclu l'exploitation en régime de pointe de la centrale de Gab-
éikovo, mode d’exploitation sur lequel il n’y avait aucun accord préalable
entre les parties, et, par la suspension des travaux à Dunakiliti, a retardé
la mise en fonction de la centrale de Gabcikovo. Par ce fait, elle a infligé
des pertes financières à son partenaire, tandis que la Tchécoslovaquie —
puis la Slovaquie —, en construisant sur son territoire un barrage détour-
nant de manière unilatérale les eaux du Danube, a violé une disposition
essentielle pour la réalisation de l’objet et du but du traité, selon te para-
graphe 3 de l’article 60 de la convention de Vienne sur le droit des traités.

La construction de la variante C a violé plusieurs dispositions essen-
telles du traité de 1977: non seulement celles qui se trouvent dans les ar-
ticles 15, 19 et 20, mais avant tout celles concernant lutilisation com-
mune et le contrôle commun des installations construites au titre du
traité. L’agent de la Slovaquie l’a admis expressément au cours des
audiences: «L’exploitation conjointe était de l'essence même du projet
prévu par le traité de 1977.» (CR 97/7, p. 16, Tomka.) La variante C vio-
lait donc l’objet et le but du traité de 1977 lui-même, et cette violation
grave équivalait à un rejet du traité par la Tchécoslovaquie.

La Cour, dans son avis consultatif sur les Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-
Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécu-
rité, s'est référée à la résolution 2145 (XXI) de l’Assemblée générale en
déclarant :

«ll faut donc voir dans la résolution en question l'exercice du
droit de mettre fin à un certain rapport à la suite d’une violation
délibérée et persistante d'obligations, qui détruit l’objet même et le
but de ce rapport.» (C.J. Recueil 1971, p. 47, par. 95.)

L'objet et le but du traité de 1977 (l’«intégration socialiste» des Etats
membres du Comecon, incluse dans son préambule, étant par ailleurs
devenue caduque) consistaient en l’utilisation en commun des ressources
naturelles du Danube. Le détournement unilatéral de ces eaux et leur uti-
lisation exclusive par la Slovaquie constituait sans aucun doute une viola-
tion d’une disposition essentielle pour la réalisation de l’objet et du but

191
195 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

du traité, alors que le comportement de la Hongrie a simplement retardé
la mise en fonction de la centrale, mais ne l’a pas éliminée; la Hongrie n’a
pas réduit à néant «l’objet et le but» de la relation conventionnelle.

Je suis en désaccord avec l'arrêt de la Cour quand celle-ci conclut que
la Tchécoslovaquie était en droit de recourir en novembre 1991 à la
variante C (par. 88), en considérant:

«qu'entre novembre 1991 et octobre 1992 la Tchécoslovaquie s’est
bornée à exécuter sur son propre territoire des travaux qui étaient
certes nécessaires pour la mise en œuvre de la variante C, mais qui
auraient pu être abandonnés si un accord était intervenu entre
les parties et ne préjugeaient dès lors pas de la décision définitive à
prendre» (par. 79).

Je ne peux être d’accord avec cette explication pour les raisons suivantes:

Le fait que les travaux de la variante C avaient été effectués seulement
sur le territoire de la Tchécoslovaquie n’excluent pas leur illicéité. Un
Etat est parfaitement à même d’utiliser son propre territoire pour violer
ses engagements internationaux, et les exemples ne manquent pas qui
pourraient le prouver. Le fait que les travaux «auraient pu être arrêtés»
n'est pas non plus un argument convaincant et, en tout état de cause, les
travaux de la variante C n’ont pas été stoppés comme le demandait la
Hongrie, ne fût-ce que pour une durée limitée.

Les constructions de la variante C ne sauraient être considérées comme
des «travaux préparatoires» au détournement des eaux du Danube. Seuls
le concept et les plans de la variante C méritent une telle qualification, et
non pas le recours lui-même, c’est-à-dire la construction des ouvrages —
digues, barrages — destinés au détournement. L'arrêt (dans son para-
graphe 79) se réfère au commentaire de la CDI relatif au projet d’articles
sur la responsabilité des Etats. Toutefois ledit commentaire mentionne
expressément ce qui suit:

«En ce qui concerne le moment où une demande de cessation peut
être présentée par l'Etat ou les Etats lésés, il est évident qu'il faut, en
droit, attendre à cet effet que le comportement illicite ait débuté,
c'est-à-dire qu’un seuil, celui de lillégalité, ait été franchi par suite
du comportement réputé illicite.» (Annuaire de la Commission du
droit international, 1993, vol. IT, deuxième partie, p. 59, par. 14.; les
italiques sont de moi.)

Puisque la variante C, comme telie, constituait une violation du traité
de 1977, le comportement illicite de la Tchécoslovaquie a débuté avec le
recours à la construction de ces éléments nécessaires au détournement
unilatéral des eaux du Danube. Il est tout à fait arbitraire et inconsé-
quent de séparer le comportement en question de la Tchécoslovaquie —
illégal à mon avis — de son résultat — illégal selon la Cour.

Par suite, ma conclusion est que la Tchécoslovaquie a agi de manière
illicite lorsqu'elle a recouru, en novembre 1991, à la solution provisoire.

192
196 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

En d’autres termes, elle n’était pas plus en droit de recourir à celle-ci que
de la mettre en service, à partir d'octobre 1992.

x * x

Je me sens contraint à exprimer une opinion dissidente en ce qui
concerne la réponse de la Cour à la troisième question posée, à savoir:
«quels sont les effets juridiques de la notification, le 19 mai 1992, de la
terminaison du traité par la République de Hongrie»? Autrement dit, le
traité de 1977 est-il ou non resté en vigueur?

Le 19 mai 1992, le Gouvernement de la Hongrie a notifié au Gouver-
nement tchécoslovaque qu'il considérerait le traité de 1977 comme ter-
miné à partir du 25 mai de la même année. Les échanges diplomatiques
démontrent que c’était le refus catégorique de la Tchécoslovaquie de sus-
pendre, méme pour un temps limité, les travaux de la variante C qui a
conditionné la date à laquelle le Gouvernement de la Hongrie a décidé de
terminer le traité. Le motif principal justifiant cette décision a été de
répondre au rejet du traité par la Tchécoslovaquie que constituait la
construction de la variante C. L’article 60 de la convention de Vienne sur
le droit des traités autorise une partie contractante a agir ainsi, comme il
sera démontré plus tard.

Le Gouvernement hongrois a pris sa décision sur la base des considé-
rations suivantes: a) état de nécessité, 6) impossibilité d’exécution;
c) changement fondamental de circonstances; d) violation substantielle
du traité par l’autre partie; et, finalement, e) protection de l’environne-
ment devenue obligatoire en droit international.

Au préalable, j'observerai qu’en réalité il n’existe que rarement des
affaires «pures» ou univoques, dans le sens qu’elles n’appelleraient qu’un
seul type abstrait de règlement ou de solution juridiques. Le plus souvent
en effet, la situation juridique dans laquelle se trouvent les parties entre à
la fois dans le champ d'application de plusieurs règles du droit interna-
tional.

Je ne traiterai pas de l’ensemble des considérations avancées par la
Hongrie. L’argument principal de celle-ci pour justifier la terminaison du
traité de 1977 est clairement que la construction de la variante C consti-
tuait une violation de ce traité, pour les raisons avancées devant la Cour.
La Hongrie a qualifié la violation grave du traité que la variante C a
constituée de «rejet» par la Tchécoslovaquie du traité, constituant un
changement fondamental de circonstances (CR 97/13, p. 42, Crawford).
Les notions et les expressions précitées expriment la situation prévalant
en mai 1992, envisagée selon différentes approches. La Hongrie a ajouté
que cette situation pouvait être caractérisée comme un cas d’impossibilité
d'exécution et, bien entendu, que le développement du droit international
de l’environnement devait être pris en considération dans ce contexte.

Parmi ces différentes approches, je choisirai celle qui me paraît la plus
adéquate et dont le résultat reflète le mieux les éléments juridiques carac-
térisant la situation. Cela rendra superflu l’examen des autres considéra-

193
197 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

tions avancées, qui ne font selon moi que «réorganiser» ces éléments de
manière différente et moins précise.

Selon le paragraphe | de l’article 60 de la convention de Vienne sur le
droit des traités:

«Une violation substantielle d’un traité bilatéral par l’une des parties
autorise l’autre partie à invoquer la violation comme motif pour mettre
fin au traité ou suspendre son application en totalité ou en partie.»

Le paragraphe 3 de l’article 60 stipule ce qui suit:

«Aux fins du présent article, une violation substantielle d’un traité
est constitué par

a) un rejet du traité non autorisé par la présente convention;

b) la violation d’une disposition essentielle pour la réalisation de
l’objet ou du but du traité.»

La variante C constituait une violation des dispositions du traité de
1977, ainsi que d’autres règles du droit international, du fait que la Hon-
grie avait été privée des eaux du Danube qui lui appartenaient. L’exploi-
tation conjointe étant l'essence même du projet prévu par le traité, le
détournement unilatéral a exclu la réalisation de l’objet et du but du
traité. Nonobstant les effets écologiques que le détournement du Danube
aurait causé, de manière prévisible, à la Hongrie, le simple fait du détour-
nement unilatéral — pris isolément — était d’une gravité telle qu’elle jus-
üfiait la terminaison du traité. La raison principale et décisive de la ter-
minaison est à rechercher dans la construction de la variante C et son
illégalité, qui doit être qualifiée de violation fondamentale selon le texte
de l’article 60, paragraphe 3, alinéa b), de la convention de Vienne. La
question est bien à situer dans le contexte du droit des traités. Toutes les
autres raisons évoquées n’ont qu’un caractère subsidiaire.

Si la variante C constituait bien une violation grave, une violation fon-
damentale du traité — ce que la Cour a elle-même constaté — la Hongrie
était en droit de terminer le traité.

La décision de la Hongrie a-t-elle été prise prématurément?

Il est vrai que le détournement des eaux du Danube n’était pas encore
achevé au mois de mai 1992, mais la violation grave du traité de 1977
avait déjà débuté — comme je l’ai démontré auparavant — quand la
Tchécoslovaquie a recouru à la construction de la variante C au mois
de novembre de l’année précédente. Il est difficile d'admettre que la Hon-
grie devait attendre passivement l’achèvement de la construction de ladite
variante C. La Tchécoslovaquie a plusieurs fois déclaré qu'elle était réso-
lue à mettre en service la solution «provisoire». Les négociations bilaté-
rales se trouvaient dans une impasse; les travaux de la variante C pro-
gressaient bien et la Tchécoslovaquie ne cachait pas ses intentions de
procéder à un détournement unilatéral des eaux du Danube à Cunovo à
la date prévue, tout en refusant de suspendre, même pour un temps stric-
tement limité, les travaux dont l’objectif ne faisait plus mystère.

194
198 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

La Tchécoslovaquie, en procédant a la mise en ceuvre de la variante C,
l'a toujours qualifiée, en tant que mesure destinée à atteindre le but du
traité de 1977, comme étant une «application approximative» du traité
de 1977. Pour tenter d'arrêter les travaux de construction, la Hongrie a
entendu retirer à la variante C sa prétendue justification, et c’est pour
cela qu’elle a déclaré mettre fin au traité. Les travaux de la variante C ont
été entrepris et achevés sur territoire tchécoslovaque uniquement. La ter-
minaison du traité de 1977 était le seul moyen dont la Hongrie pouvait
disposer pour empêcher la Tchécoslovaquie de détourner les eaux du
Danube dans le secteur où les deux rives du fleuve appartiennent à ce
pays. Elle a notifié le 19 mai 1992 à la Tchécoslovaquie qu’elle considé-
rerait le traité comme terminé au 25 mai de la même année. Le délai était
certainement très court, mais le paragraphe 2 de l’article 65 de la conven-
tion de Vienne sur le droit des traités, qui prévoit un délai de trois mois,
contient — il convient de le souligner — l'exception suivante: «sauf en
cas d'urgence particulière». Dans un tel cas le délai peut être inférieur à
trois mois. En mai 1992, en face des progrès visibles dans l'édification de
la variante C, la Hongrie se trouvait manifestement dans une telle situa-
tion d’«urgence particulière».

Le moyen que constituait la terminaison du traité de 1977 s’est révélé
inefficace: la décision de la Tchécoslovaquie était prise, et elle allait
demeurer irréversible. De fait, l'ouvrage a été mis en chantier et n’a pas
fait l’objet d’une suspension de travaux pour un seul moment; ceux-ci ont
été continués, même après que la Hongrie eut notifié à son partenaire
qu’elle considérait le traité comme terminé. En tout cas, le détournement
unilatéral du Danube a été achevé le 26 octobre 1992, et la violation
grave du traité de 1977 a été accomplie. Même si la note de la Hongrie du
19 mai a pu être considérée comme prématurée — ainsi que la Cour
l'estime — elle a pris effet, au plus tard, quand le détournement des eaux
du Danube a été achevé.

La Hongrie a-t-elle perdu, a cause des violations prétendues de ses
obligations internationales, son droit de terminer le traité de 1977?

Dans la première partie de mon opinion dissidente, j'ai déjà démontré
que la Hongrie, en suspendant puis en abandonnant les travaux de Nagy-
maros, a agi en état de nécessité, dont les critères — qu'il est inutile de
répéter ici — étaient tous réunis. L’état de nécessité a exonéré la Hongrie
de la responsabilité encourue pour le non-respect de certaines disposi-
tions du traité de 1977. En ce qui concerne la suspension des travaux a
Dunakiliti, la plupart des critères de l’état de nécessité étaient également
réunis, mais il est vrai que la Fchécoslovaquie avait un intérêt essentiel à
ce que les travaux continuent. La Hongrie, pour sa part, a achevé la cons-
truction des digues en aval de Gabéëïkovo dont elle était responsable
d’après le traité, et elle a offert à la Tchécoslovaquie de l’indemniser pour
les pertes que cette dernière aurait pu subir. Il existe donc, au bénéfice de
la Hongrie, des circonstances exonératoires de responsabilité et des cir-
constances atténuantes, le comportement qu’on peut lui reprocher n’ayant
pas la gravité de celui constitué par la construction de la variante C par la

195
199 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

Tchécoslovaquie. Le traité n’a pas survécu à l’effet conjoint de la viola-
tion grave que constituait le détournement du Danube et de la notifica-
tion par la Hongrie de sa terminaison. La question de la succession
d'Etats au traité ne se pose donc pas.

En ce qui concerne l’expression «instruments y afférents» il convient
de souligner qu’avec la disparition du traité le texte de base auquel des
instruments pouvaient être reliés n'existe plus. Cette expression a par
suite perdu toute portée juridique. Cela ne signifie point que tous les
instruments dont les dispositions pouvaient entretenir une certaine rela-
tion avec celles du traité de 1977 sont devenus caducs. Leur sort devrait
être déterminé séparément, compte tenu des règles pertinentes du droit
international.

*
* *

La Cour a toutefois considéré dans son arrêt que le traité du 16 sep-
tembre 1977 était resté en vigueur et que la République slovaque, en tant
qu’Etat successeur de la République fédérative tchèque et slovaque, était
devenue partie au traité à compter du 1° janvier 1993. En ce qui concerne
les conséquences juridiques de l'arrêt, y compris les droits et les obliga-
tions pour les Parties que la Cour a été priée de déterminer selon le para-
graphe 2 de l’article 2 du compromis, la Cour, dans le paragraphe 2 du
dispositif de l’arrêt dit, au point B,

«que la Hongrie et la Slovaquie ... doivent prendre toutes mesures
nécessaires à l’effet d'assurer la réalisation des objectifs du traité du
16 septembre 1977, selon des modalités dont elles conviendront».

Le point C du paragraphe 2 du dispositif emploie quant à lui les termes
«conformément au traité», et le point E ’expression «conformément aux
dispositions pertinentes du traité».

La Cour, en décidant le maintien en vigueur du traité de 1977, a
aggravé sa propre tâche et n’a pas facilité celle des Parties au différend,
celles-ci devant parvenir à un accord sur la solution des questions qui les
ont opposées. Selon son raisonnement :

«La Cour établirait un précédent aux effets perturbateurs sur les
relations conventionnelles et l'intégrité de la règle pacta sunt ser-
vanda si elle devait conclure qu’il peut être unilatéralement mis fin,
au motif de manquements réciproques, à un traité en vigueur entre
Etats...» (Par. 114.)

Je dois remarquer que l’expression «manquements réciproques» ne
refléte pas de maniére adéquate la cause ou les causes de la terminaison
du traité. Toutefois, là n’est pas mon objection essentielle concernant
cette partie de l’arrêt, mais bien plutôt les divergences — pour ne pas dire
les contradictions — qui existent entre la partie «déclaratoire» de celui-ci
et sa partie «normative». La Cour, tout en maintenant en vigueur le

196
200 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

traité, désirait éviter qu’on ne lui oppose l’adage summum jus summa
injuria, et elle a reconnu que le traité de 1977, dans sa forme originale,
n’était pas applicable. Je vais citer in extenso les passages pertinents de
Parrêt:

«133. La Cour ne saurait toutefois ignorer qu'aucune des parties
n'a pleinement exécuté le traité depuis des années, ni d’ailleurs que
les parties, par leurs actes et leurs missions, ont contribué à créer
la situation de fait qui prévaut aujourd’hui. En se prononçant sur
les exigences auxquelles le comportement à venir des Parties devra
satisfaire en droit, la Cour ne peut négliger de tenir compte de cette
situation de fait et des possibilités et impossibilités pratiques qui en
résultent.

C'est pourquoi il est essentiel de replacer la situation de fait, telle
qu’elle s’est développée depuis 1989, dans le contexte de la relation
conventionnelle qui s’est maintenue et qui est appelée à évoluer, afin
de réaliser son objet et son but dans toute la mesure du possible. Car
ce n’est qu’à cette condition qu'il pourra être porté remède à la situa-
tion irrégulière due aux manquements des deux Parties à leurs obli-
gations conventionnelles.

134. Ce qui aurait pu être une application correcte du droit en
1989 ou 1992, si l’affaire avait été soumise à la Cour à l’époque,
pourrait représenter un mal-jugé en 1997. La Cour ne saurait ignorer
le fait que la centrale de Gabtikovo fonctionne depuis près de cinq
ans, que le canal de dérivation qui alimente la centrale reçoit ses
eaux d’un réservoir nettement plus petit formé par un barrage qui
n’a pas été construit à Dunakiliti mais à Cunovo, et que la centrale
est exploitée au fil de l’eau et non en régime de pointe comme il était
prévu à l’origine. La Cour ne saurait pas davantage ne pas tenir
compte de ce que non seulement l'ouvrage de Nagymaros n’a pas
été construit, mais qu'il n’y a plus aucune raison de le construire
puisque les deux Parties ont, dans les faits, écarté l'hypothèse
d’une exploitation en régime de pointe.»

Le raisonnement de la Cour dans ce contexte se base avant tout sur le
rôle du facteur temps — les huit années qui se sont écoulées entre 1989 et
1997: «Ce qui aurait pu être une application correcte du droit en 1989 ou
1992, si l’affaire avait été soumise à la Cour à l’époque, pourrait repré-
senter un mal-jugé en 1997.» (On ne doit pas oublier, dans ce contexte,
que la Hongrie a proposé, déjà en novembre 1989, que les différends que
les parties ne pourraient pas résoudre elles-mêmes soient réglés par l’arbi-
trage ou par le recours à la Cour internationale de Justice.) A mon avis,
toutefois, cette approche restreignant l’impact du facteur temps à la
période suivant la naissance du différend ne permet pas à la Cour d’inté-
grer, sur la toile de fond d’une affaire complexe, tous les aspects perti-
nents de celle-ci.

Le temps a passé, non seulement entre 1989 et 1997, mais aussi entre

197
201 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

1977 et 1989. Le traité de 1977 — traité bilatéral — a été conclu dans un
contexte politique précis — favoriser lintégration socialiste des Etats
membres du Conseil d’assistance économique — qui s’est transformé de
manière radicale en 1989. Le contexte économique qui prévalait en 1977
— marqué par le système de l’économie dite planifiée — a été bouleversé
de manière non moins radicale, dès lors que l'avènement de l’économie de
marché a modifié toutes les prévisions relatives au coût et à la rentabilité
du projet G/N. Par ailleurs, depuis la signature du traité, les connais-
sances et exigences écologiques avaient évolué rapidement. Les parties ont
toutes deux admis que le traité est devenu périmé: la Hongrie en propo-
sant, en novembre 1989, de le modifier; et la Tchécoslovaquie, au mois
de septembre 1991, en reconnaissant que les parties obsolétes du traité
devaient être supprimées (mémoire de la Slovaquie, vol. IV, annexe 97,
p. 249). Le recours soudain à la variante C, dite «solution provisoire», a
empêché les parties de trouver une solution mutuellement acceptable aux
problèmes soulevés par le traité. Les faits, qu’il n’est point nécessaire de
répéter ici, militant pour la modification du traité et appelant la conclu-
sion d’un nouvel accord, existaient déjà en 1989, et ne sont pas les pro-
duits de la période postérieure à cette date en tant que conséquences du
comportement illicite des parties.

L'arrêt de la Cour remet ces parties dans le contexte d’un traité
«vieux», de «caractère désuet», tout en prescrivant des changements
sages, raisonnables et même indispensables: écarter définitivement
l'exploitation en régime de pointe de la centrale de Gabéikovo; ne pas
construire l'ouvrage de Nagymaros, car «il n’y a plus aucune raison de le
construire»; et, en ce qui concerne la sauvegarde de l’environnement,
prendre en considération les «normes nouvelles» et apprécier convena-
blement les «exigences nouvelles», «non seulement lorsque des Etats
envisagent de nouvelles activités, mais aussi lorsqu'ils poursuivent des
activités qu'ils ont engagées dans le passé» (par. 140).

Ces normes auraient une effectivité plus grande et les Parties au diffé-
rend pourraient les appliquer plus aisément sans les références faites au
traité de 1977. La Cour aurait pu et aurait dû s'appuyer, dans la partie
normative de son arrêt, non pas sur un traité périmé, inapplicable — et
à mon avis terminé — mais sur les règles incontestées du droit internatio-
nal général et sur les autres traités et conventions en vigueur entre les
deux Parties, aux fins de résoudre leurs problèmes, hérités de l’ancien
projet G/N.

Il est indiscutable que la terminaison du traité de 1977 n’aurait pas
laissé les Parties au différend dans un vide juridique. Leurs relations sont,
comme l’a constaté la Cour,

«aussi soumises aux règles des autres conventions pertinentes aux-
quelles les deux Etats sont parties, aux règles du droit international géné-
ral et, en l’espèce, aux règles de la responsabilité des Etats» (par. 132).

Le préambule du compromis conclu par la Slovaquie et par la Hongrie
dit que la République slovaque est l’«unique Etat successeur» de la

198
202 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

République fédérative tchèque et slovaque «en ce qui concerne les droits
et obligations relatifs au projet Gabéëikovo-Nagymaros». Les droits et
obligations créés par l'exécution du traité de 1977 avant qu’il ait pris fin
ne sont pas remis en cause par l’extinction du traité. En effet, selon l’ar-
ticle 70, paragraphe |, de la convention de Vienne sur le droit des traités:

«A moins que le traité n’en dispose ou que les parties n’en
conviennent autrement, le fait qu'un traité a pris fin en vertu de ses
dispositions ou conformément à la présente convention:

a) libère les parties de obligation de continuer d’exécuter le traité;

b) ne porte atteinte à aucun droit, aucune obligation ni aucune situa-
tion juridique des parties créés par l'exécution du traité avant
qu'il ait pris fin.» (Les italiques sont de moi.)

Les ouvrages construits de bonne foi en application du traité de 1977
— comme Gabëikovo et Dunakiliti — ne sont point affectés par le sort
final de celui-ci. La Slovaquie peut donc maintenir et utiliser la centrale
de Gabëikovo d’une manière qui ne cause pas de dommages significatifs
à son voisin, et cela, en particulier, en exploitant ladite centrale au fil de
l'eau. Quant aux problèmes suscités par la construction du barrage de
Cunovo et le détournement des eaux du Danube, ils devaient être résolus
en fonction des autres traités en vigueur entre les Parties, notamment le
traité de 1976 sur les eaux frontières, ainsi que des autres principes et
règles du droit international en vigueur entre les Parties et mettant à la
charge de celles-ci des obligations qu’elles doivent respecter. Ainsi, cha-
cune des Parties est obligée de s'abstenir de tout acte ou de tout compor-
tement ayant des effets néfastes sur l’environnement et causant des dom-
mages significatifs à l’autre.

Le point le plus important à cet égard est le partage équitable et rai-
sonnable des eaux du Danube. L'arrêt de la Cour cite le paragraphe 2 de
l’article 5 de la convention sur le droit relatif aux utilisations des cours
d’eau internationaux à des fins autres que la navigation, aux termes
duquel:

«Les Etats du cours d’eau participent à l’utilisation, à la mise en
valeur et à la protection d’un cours d’eau international de manière
équitable et raisonnable. Cette participation comporte à la fois le
droit d'utiliser le cours d’eau et le devoir de coopérer à sa protec-
tion et à sa mise en valeur, comme prévu dans les présents articles.»
(Par. 147.)

Ce principe, qui peut être considéré à juste titre comme exprimant une
règle générale du droit international en vigueur, est pertinent pour le
règlement du différend dans la présente affaire. L'illicéité de la variante C
consistait dans l'appropriation par la Tchécoslovaquie, puis par la Slo-
vaquie, de la presque totalité des eaux du Danube — ressource naturelle
partagée. Cette utilisation unilatérale doit cesser le plus vite possible
et définitivement. Ce but peut être atteint par «l'association de la Hon-

199
203 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. HERCZEGH)

grie, sur un pied d’égalité, a l’exploitation, à la gestion et aux bénéfices»
des ouvrages construits jusqu’ici en application du traité de 1977 ou en
dehors et contre celui-ci, et cela par l’utilisation convenue des ressources
naturelles du Danube dans le secteur en question. Il serait porté remède
dans ce cas à la violation du droit international que constitue la va-
riante C, et le statut de fait serait transformé en un régime de droit. C’est
dans cette direction et dans cet esprit que la Cour s’est exprimée dans le
paragraphe 146 de son arrêt. Je partage l’essence du message contenu
dans ce paragraphe, tout en me sentant cependant contraint de l’exprimer
de manière différente pour tenir compte des motifs que j’ai essayé de pré-
ciser ci-dessus.

Enfin, je réitérerai ma conclusion selon laquelle le traité de 1977 a été
terminé de manière légale et qu'il n’est plus en vigueur. La partie norma-
tive de l’arrêt de la Cour aurait à mon avis été plus conséquente et plus
convaincante si la Cour ne l’avait pas fondée sur le traité de 1977, mais
plutôt sur les règles du droit international général et sur les autres traités
et conventions qui obligent les Parties.

Ces considérations m’ont obligé à voter contre les points A, B, et D du
paragraphe 1 du dispositif.

En ce qui concerne les points du paragraphe 2 du dispositif, il va de soi
que, ayant voté contre le point D au premier paragraphe, je devais voter
contre le point À du second paragraphe. Je suis fermement convaincu
que la Hongrie et la Slovaquie doivent négocier de bonne foi, sur la base
du droit international en vigueur, pour mettre en œuvre les droits et les
obligations relatifs aux ressources naturelles partagées du Danube. Ces
ressources partagées doivent être exploitées conjointement et selon des
modalités arrêtées d’un commun accord. Toutefois, le fait que le point B
du paragraphe 2 se réfère expressément aux objectifs du traité du 16 sep-
tembre 1977, le point € a un régime opérationnel conjoint conformément
au même traité, et le point E aux dispositions pertinentes dudit traité —
traité qui à mon avis et compte tenu des arguments avancés plus haut
n’est plus en vigueur — m'a empêché de voter en faveur de ces points.
Dans le même temps, j'ai voté en faveur du point D concernant l’indem-
nisation réciproque de la Slovaquie et de la Hongrie — sauf si les Parties
en conviennent autrement — pour les dommages qu’elles ont subis en
rapport avec la construction du système d’écluses, en considérant ce
point juste et conforme aux règles pertinentes du droit international.

(Signé) Géza HERCZEGH.

200
